WhitakeR, Judge,
delivered the opinion of the court:
The Government has made a motion to dismiss the plaintiff’s petition, asserting that the petition shows on its face that the claim asserted in it is barred by the statute of limitations, 28 U.S.C. 2501. On November 8, 1955, the court rendered an opinion granting defendant’s motion and dismissing plaintiff’s petition. The case is now before us on plaintiff’s motion for rehearing.
The plaintiff sues for retired pay to which he says he is entitled because of a disability incurred by him in military service. He entered on active duty in 1941 as a lieutenant colonel. On February 8, 1946, he appeared before an Army Disposition Board which found that he had a duodenal peptic ulcer which existed prior to his entry on active duty, but which was permanently aggravated by his military service. On March 7,1946, he appeared before an Army Retiring Board which found that he had a duodenal peptic ulcer, that it was service incurred, and aggravated by service.
The Surgeon General of the Army did not agree with the findings of the Retiring Board and in April 1946 he directed the board to reconvene, indicating to it what it. might well find. The reconvened board then found that the plaintiff’s ulcef existed prior to his entrance on active duty, *636and was not aggravated by his military service. On June 24, 1946, these findings were approved by the Secretary of War.
The plaintiff was on June 16, 1946, released from active duty by reason of physical disability, but he, of course, received no retired pay. At some later date not stated in the petition he appealed to an Army Disability Review Board, which affirmed the findings of the Army Retiring Board adverse to the plaintiff. This affirmation was accepted by the Secretary of the Army on May 16, 1949.
The plaintiff filed his petition in this court on April 4, 1955, which was within six years after the last date mentioned above, but was almost nine years after he had been released from the Army without retired pay. He alleges that the reaffirmance by the Secretary of the Army on May 16,1949, of the findings of the Review Board was wrongful, arbitrary, and capricious because there was no substantial evidence that the plaintiff had the ulcer before he entered military service, and no substantial evidence to overcome the presumption that his ulcer had been aggravated by his military service.
The Government, as we have said, moves to dismiss on the ground of the statute of limitations. It says that what the plaintiff is really suing for is his release from the Army without retired pay, and that that occurred on June 16, 1946, almost nine years before he filed the instant suit.
The plaintiff’s reason for laying stress upon the decision of the Disability Review Board, and its affirmance by the Secretary of the Army in 1949 is that this date is within six years of the filing of the petition. But it is apparent from the petition that there was nothing more illegal or arbitrary about the Review Board’s decision in 1949 than there had been about the Retiring Board’s decision in 1946. It is the decision of the Retiring Board, approved by the Secretary of War on June 24, 1946, that the plaintiff is obliged to set aside in order to be entitled to recover. So long as that decision stands he cannot recover.
The statute vests in the Retiring Board, subject to the approval of the Secretary of War, the power to determine an officer’s right to retirement. Jurisdiction was not conferred on us to do so. So long as the Retiring Board acts *637in good faith, and within the law, its determination is final. To invoke our jurisdiction, a plaintiff must allege that the Board acted arbitrarily or unlawfully.
Plaintiff’s action here is an attack on the action of the Board. Its determination is alleged to have been arbitrary. The Act conferring jurisdiction on this court of suits against the United States requires that they be brought in six years from the time the cause of action first accrued. Plaintiff’s right to bring an action in this court accrued only when and if the Retiring Board acted arbitrarily. Since plaintiff’s suit is one to set aside the determination of the Board, it must be brought within six years from that determination. Until that action is set aside, plaintiff has no right to retired pay.
The suit at bar is not a case where plaintiff’s rights are prescribed by contract or statute. There is no statute that, standing alone, gives plaintiff the right to retired pay. The statute says that plaintiff is entitled to retired pay, if the Retiring Board finds that he is entitled to it and if this finding is approved by the Secretary of "War. Plaintiff is entitled to nothing until this finding is made.
On the other hand, cases come before this court in which an employee of the Government has a right specifically defined by statute, the establishment of which requires no determination by any board or agency, as, for instance, the right to compensation. This right to compensation continues so long as the employment continues. Ordinarily it is payable monthly, and may run over a period of many years. The employee may neglect to assert his right for a long period of time, and for the first time assert it after the lapse of six years from the time the first payment under the statute was due him. In such case we have held that the plaintiff is entitled to recover all payments that accrued under the statute within six years.
So, in the case of payments due under a long-term contract, as for rent. In such case the landlord is entitled to collect rent monthly as it becomes due under the contract. For one reason or another he may fail to collect the rent for a period of six years, but this does not prevent him from recovering rental becoming due after the six-year period.
*638■ This is true in the two instances cited because the right is defined by statute or contract, and is not dependent upon an adjudication by some tribunal or agency of the question of whether or not the right exists at all.
■ To repeat: Congress had vested in the Retiring Board the authority to determine an officer’s right to retired pay. Until the Board determines that he is entitled- to it, he is not entitled to it, and he cannot come into this court and sue for it, except by attacking the action of the Retiring Board denying it to him. His right of action in this court accrues only when the Retiring Board acts arbitrarily or otherwise unlawfully. The statute giving consent to suits against the United States says that an action must be brought within six years from the time the cause of action first accrues. An officer’s right of action in court first accrues when the Retiring Board arbitrarily or unlawfully refuses to give him retired pay and the Secretary of War approves this action.
In the following cases plaintiff’s rights were fixed by statute and were not dependent upon the determination of any board or agency: Ellsworth v. United States, 14 C. Cls. 382, 101 U. S. 170; Moore v. United States, 76 C. Cls. 753; Hornblass v. United States, 93 C. Cls. 148; Hermann v. United States, 113 C. Cls. 54; McCormick v. United States, 124 C. Cls. 111; Hart v. United States, 125 C. Cls. 294; Winfree v. United States, 125 C. Cls. 853.
In Pacific Maritime Association v. United States, 123 C. Cls. 667, plaintiff’s rights arose under an implied contract, independent of any action by a board or agency.
We know of no case in which this court, or any other 'court; has held that plaintiff may bring an action more than six years after the determination of his rights by a board ■or agency given jurisdiction to do so, and this is so even though plaintiff seeks to recover only those payments that would have accrued within six years of the filing of his petition, if the board’s decision had been in his favor.
Plaintiff’s motion for a rehearing is denied.
It is so ordered:
LaRamoke, Judge; LittletoN, Judge; and Jones, Chief Judge, concur.